DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 19, 33 and 42, in the reply filed on 8/24/2021 is acknowledged.
Applicant’s election without traverse of the compound of Structure 3:

    PNG
    media_image1.png
    163
    429
    media_image1.png
    Greyscale
;
(16β-carboxylic acid ethyl ester of estradiol)
with the indication that claim 19 reads on this compound, in the reply filed on 8/24/2021 is acknowledged.
Claims 20-32, 34-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without8/24/2021.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2021.  
Although Applicant responded that the elected Structure 3 reads on claim 19, the specification provides evidence to evaluate this compound, and shows it does not satisfy the functional requirements of claim 19.  Table 1 shows the elected compound corresponds to the 16β-isomer, labeled Structure 3 (3’ corresponds to the 16α-isomer).  [00136] indicates the binding of Structure 3 to ERβ and ERα functional activity was evaluated; EC50 values reported are 3.0 μM and 1.08 μM, respectively.  Lower numerical values for EC50 indicate stronger binding (affinity); the affinity is higher for ERα than for ERβ.  Thus, the compound does not satisfy the requirement of claim 10 that affinity ratio for Erβ:Erα is 2 or more (stronger affinity for Erβ than for Erα by about a factor of 2 or more, required by the claim is shown by evidence not to be the case).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "wherein the compound is not a) Structure 4, 16, or 17 (wherein R = H) or Structure 5 or 13" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allan et al. (“Modification at the 6, 16, and 17 Positions: Novel Potent Inhibitors of 17β-.
Allan teaches Compound 37 (Scheme 8), depicted as

    PNG
    media_image2.png
    149
    245
    media_image2.png
    Greyscale
; and as

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where R is 
    PNG
    media_image4.png
    27
    51
    media_image4.png
    Greyscale
 (Table 6).  If one compares the 3-D depiction of Compound 15 from the X-ray structure in Figure 9:

    PNG
    media_image5.png
    255
    722
    media_image5.png
    Greyscale

with Compound 15 depicted in Figure 4:

    PNG
    media_image6.png
    165
    286
    media_image6.png
    Greyscale

The forward bond orientation of the methyl bond from C13 defines the orientations of H bonds from of each of C14, C8 and C9 to be correspondingly the same as each of the 
Compound 19 is also taught (Scheme 8, Table 6):

    PNG
    media_image7.png
    150
    261
    media_image7.png
    Greyscale
.
As with Compound 15, this compound has the same bond orientation for the methyl from C13, and the H atoms from each of C14, C8 and C9 to be correspondingly the same as each of the claimed bond orientations for each of these bonds, required by instant claim 1, Structure 1.  The bond orientation from C16 is shown to be a squiggly line; i.e., this is a racemic mixture of both α and β bond orientations.  This mixture contains the recited enantiomer of instant Structure 4, of claim 3, where the compound corresponds to Structure 1, m is 0 and R is H (in one of two compounds of a racemic mixture) anticipating claims 1-3.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (“Modification at the 6, 16, and 17 Positions: Novel Potent Inhibitors of 17β-Hydroxysteroid Dehydrogenase Type 1”; 2006; J. Med. Chem.; 49: 1325-1345; IDS reference) as applied to claims 1-3 and 19 above.
As discussed above, Allan teaches, inter alia, the methyl ester of the 16β carboxylate of estradiol (Compound 37) (this compound, Structure 5, as well as Structure 4, are excluded from claim 33).  Each bond orientation from C13, C14, C8 and C9, as well as C16 (in Scheme 8) of Compound 37 correspond to those recited by instant Structure 1 and Structure 5 (claim 3).  This compound differs from the elected compound, by having a methyl at the instant R position, whereas the elected compound requires an ethyl moiety at R.  This difference corresponds to a single extension of a –CH2- into the methyl chain, to arrive at the ethyl moiety, an obvious modification based on homology.  
Thus, it would have been obvious to one of ordinary skill in the art to start with Compound 37 having the β bond orientation at C16, as a lead compound, and to 
Replacement of ethyl carboxylate for methyl carboxylate (homologs that differ by addition of a -CH2- group), giving instant Structure 3, would have been motivated by the expectation of making a homolog, i.e., a compound with similar properties.  
As indicated in MPEP 2144.09(II): 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious);


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.